Citation Nr: 1425620	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  10-08 251A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to an effective date earlier than November 3, 2008, for the grant of dependency benefits for adopted children, M.G. and R.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. Smith, Counsel
INTRODUCTION

The Veteran served on active duty from March 1969 to September 1970.

This matter comes to the Board of Veterans' Appeals (Board) from a decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted dependency benefits, effective November 3, 2008, with payments commencing on December 1, 2008.

In October 2013, the Board remanded the matter for a hearing before the Board.  

In February 2014, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

The Board notes that additional documents have been received since the January 2010 Statement of the Case.  However, these documents consist of records duplicative of those already received, as well as records not pertinent to the present appeal.  As such, the additional  evidence does not require review by the RO prior to adjudication by the Board.

The Board has considered documentation included in Virtual VA and VBMS.  Virtual VA contains a copy of the hearing transcript and documents duplicative of those in the paper file.  VBMS does not contain any documents.


FINDINGS OF FACT

1.  The Veteran in this case has been assigned a 100 percent disability rating, effective December 9, 1999.

2.  In September 2007, the Veteran submitted a VA Form 21-686(c) identifying R. as an adopted daughter; he was to provide proof of the adoption within one year of this but did not do so.

3.  In January 2009, VA received a Decree of Adoption of minor children, M.G.. and R., issued by the Republic of the Philippines Regional Trial Court, Fourth Judicial Region Branch, dated from November 3, 2008.  


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to November 3, 2008, for the grant of dependency benefits for adopted children, M.G. and R., are not met. 
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.401 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating or effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Consequently, further discussion of the VCAA's notification requirements with regard to this claim/these claims is unnecessary.

Regardless, our duty owed to the Veteran has been met. The Veteran has been provided with the regulations governing his claim for an earlier effective date for payment of additional benefits for dependent children.  There has been substantial compliance with the Board's October 2013 remand as the Veteran was afforded a travel board hearing in February 2014.  Stegall v. West, 11 Vet. App. 268 (1998).  During that hearing, the VLJ discussed with the Veteran and elicited information with regard to his claim.  The VLJ clarified the issue on appeal, clarified the theory of entitlement, explained the concept of earlier effective dates, identified an evidentiary deficit, and suggested the submission of additional evidence to support the Veteran's claim.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  38 C.F.R. § 3.103.

Analysis

The Veteran contends that his increased award due to the adoption of M.G. and R. should be earlier than November 3, 2008.  He claims that he should have received increased benefits from the date of his 2007 VA Form 21-686c.  See Notice of Disagreement.  He also argues that the effective date should be December 15, 2006, the date the adoption was effective according to the Republic of the Philippines Regional Trial Court.  See January 2009 letter, Hearing Transcript pp. 4-5.

An additional amount of compensation may be payable for a spouse and child where a Veteran is entitled to compensation based on disability evaluated as 30 percent or more disabling.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase, will be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a).

The effective date of the award of any benefit or any increase therein by reason of marriage or the birth or adoption of a child shall be the date of such event if proof of such event is received by the Secretary within one year from the date of the marriage, birth, or adoption.  38 U.S.C.A. § 5110(n).  

Regarding additional compensation for dependents, in pertinent part, the effective date will be the latest of the following dates: the date of claim or the date the dependency arises. 38 C.F.R. § 3.401(b).

The "date of claim" for additional compensation for dependents is the date of the Veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of notification of such rating action.  38 C.F.R. § 3.401(b)(1).

The earliest date for commencement of payment of an additional award of compensation for a dependent spouse is the first day of the month following the effective date.  38 C.F.R. § 3.31.

In this case, the Veteran has been in receipt of a 100 percent disability rating from December 9, 1999.

In July 2007, VA requested updated information from the Veteran regarding his dependents.

On September 17, 2007, the Veteran submitted a VA Form 21-686(c) identifying R. as an adopted daughter, along with consents to the adoption from both R. herself, as well as her biological mother.  He was to provide proof of the adoption within one year of this but did not do so.

In January 2009, VA received a Decree of Adoption of minor children, M.G. and R., issued by the Republic of the Philippines Regional Trial Court, Fourth Judicial Region Branch, dated from November 3, 2008.  

On January 27, 2009, a Certificate of Finality of the adoption was issued by the Republic of the Philippines Regional Trial Court, Fourth Judicial Region Branch.  

On February 2, 2009, the Decree was implemented by the Office of the City Civil Registrar.
In a July 2009 letter to the Veteran, the RO granted dependency benefits, effective November 3, 2008, with payments commencing on December 1, 2008.  The Veteran disagreed with the effective date, and the present appeal ensued.

As discussed above, the effective date of the award of any benefit or any increase therein by reason of adoption of a child shall be the date of such event if proof of such event is received by the Secretary within one year from the date of adoption.  38 U.S.C.A. § 5110(n).  

Here, a final Decree of Adoption was rendered by the Republic of the Philippines Regional Trial Court on November 3, 2008.  VA received notice of the event in January 2009, within one year of that date.  Because commencement of payment of this additional award is the first day following the effective date, the veteran began receiving the benefit on December 1, 2008.  38 C.F.R. § 3.31.  Such is the correct effective date of the increase in benefits, and an earlier effective date must be denied.

The Board recognizes that within the Decree of Adoption, paragraph (c) states that the Decree was effective as of the date of the Veteran's December 15, 2006 Petition with the Republic of the Philippines Regional Trial Court.  However, even if December 15, 2006 were accepted as the date of adoption, this would not afford the Veteran an earlier effective date.  The Veteran was to have submitted proof of the adoption within one year of his September 2007 VA Form 21-686c and did not do so.  The Decree is dated from November 2008 and VA did not receive notice of it until January 2009.  As such, the Veteran is already receiving the earliest effective date possible.



ORDER

An effective date earlier than November 3, 2008, for the grant of dependency benefits for adopted children, M.G. and R., is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


